internal_revenue_service number release date index number ------------------------ ------------------------------------------------- ------------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-144238-11 date date ty ------- ty ------- legend shareholder ------------------------------------------------------- ein ---------------- manager ---------------------------------------- entity --------------- fc -------------------------------------- country ---------- year ------- year ------- year ------- year ------- year ------- dear -------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such plr-144238-11 material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a domestic entity that represents that it qualifies as a regulated_investment_company under sec_851 shareholder is an open-end management investment_company registered under the investment_company act of as amended act shareholder is managed by manager during year shareholder purchased shares of fc which is a corporation organized under the laws of country fc’s shares are listed for trading on major stock exchanges including a u s exchange shareholder purchased additional lots of fc’s stock in year year and year for many years including year and subsequent years shareholder pursuant to an agreement contracted with manager to perform administrative services to shareholder including arranging for and supporting tax_return preparation by shareholder’s independently registered accounting firm identification of passive foreign investment companies pfics and recommendations for appropriate tax elections including qef elections to provide certain of these services to shareholder manager employed tax accountants who were competent to render tax_advice with respect to stock ownership of a foreign_corporation and in particular were experienced in reviewing tax returns in identifying pfics and in recommending relevant tax elections to shareholder these tax accountants had complete access to the records of shareholder including lists of stocks purchased by shareholder as well as access to financial information relevant to fc and access to all other relevant facts and circumstances regarding shareholder’s ownership of fc in order to assist in identifying pfics manager’s tax department engaged a second accounting firm firm to review shareholder’s holdings of foreign equity securities on a quarterly basis manager’s tax department was responsible for providing firm with an electronic file of taxpayer’s foreign equity securities as of each review date firm analyzed those issuer’s information including financial information in order to determine whether the issuers were pfics from year through the third quarter of year the source of shareholder’s foreign equity securities provided to firm was the file of shareholder’s portfolio investments maintained in a computer system pricing system used by manager’s pricing department for computing shareholder’s daily net asset value as required by the act because the fc was and is listed on a u s exchange its shares were identified in the pricing system as a u s security and not a foreign equity security manager’s tax plr-144238-11 department was not aware that equity securities of foreign_corporations might be identified as u s securities and so did not undertake any procedures to make any necessary corrections to the file consequently before the fourth quarter of year fc was not included in the pricing system files of foreign securities given to firm because fc was not in the files of foreign securities the accountants at firm failed to identify fc as a pfic to the tax professionals at manager and the tax professional failed to advise shareholder of the possibility of making or the consequences of failing to make a qef election with respect to fc in the fourth quarter of year for business reasons entirely unrelated to pfic identification manager’s tax department implemented a new tax data system that inter alia allowed foreign stock listed on a u s exchange to be identified by place of incorporation therefore as of the last day of the fourth quarter of year the new tax data system’s file properly identified fc as a foreign equity holding and so fc was identified as such to firm which in turn ultimately identified fc as a pfic shareholder represents that as of the date of the request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 plr-144238-11 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other i r c provision this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative plr-144238-11 a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
